Case 3:19-mj-03823-BLM Document 1 Filed 09/06/19 PagelD.1 Page 1 of 16
AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

Bk oe
Saocn hear Bex
eee

SEP 06 2019

CLERK US DISTRIC] COUP ANIA
sou! HEAN DIS1 RICT OF Cal OY

+3

UNITED STATES DISTRICT COURT il b=
for the — -
Southern District of California

  
 
     
  

  
  

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

 

Case No.
Blue Samsung Cellular Phone 1 9
Serial No. RS8M300HY5E
IMEI 1355865/10/229562/0

APPLICATION FOR A SEARCH WARRANT

Smee” Smee!” Se” Sere Seger See

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-1

located in the Southern District of California , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B

 

The basis for the search under Fed. R, Crim. P. 41(c) is (check ane or more):
mM evidence of a crime;

© contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.5.C. § 952 and 960 Importation of controlled substances and conspiracy

The application is based on these facts:

wt Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: }is requested
under 18 U.S.C. § 3103a, the basis of which is set fof yn attached sheet.

 

 
 
  

 

Applicant's signature

Keith A. Banks, SA, Homeland Security Investigations

 

Printed name and title

Sworn to before me and signed in my presence.

Date: Z MG | vA

City and state: San Diego, CA Hon. Barbara L. Major, U.S. Magistrate Judge

Printed name and title

 

 

 

 
Oo CO SB th Se WY ROO

BO BD Dm eee

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelID.2 Page 2 of 16

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Keith A. Banks, having been duly sworn, do hereby state that the following is true
to my knowledge and belief:
INTRODUCTION |
1. I make this affidavit in support of an application for a warrant to search the
following electronic devices, as further described in Attachments A-1 and A~2 (the “Target
Devices”), and seize evidence of violations of federal law, namely 21 U.S.C. §§ 952, 960,
and 963, as further described in Attachment B:

Blue Samsung Cellular Phone

Serial No. RS8M300HY5E

IMEI 1355865/10/229562/0

(“Target Device 1” as described in Attachment A-1)

Silver Samsung Cellular Phone

Model No. SM-7327T 1

IMEI: 359479/09/166071/5

(“Target Device 2” as described in Attachment A-2)

This search warrant supports an investigation and prosecution of Pedro Vazquez Osuna
(“VAZQUEZ”), who is currently charged with committing violations of 21 U.S.C. §§ 952
and 960. A factual explanation supporting probable cause follows.

2. Officers with the Department of Homeland Security, United States Customs
and Border Protection (“CBP”), seized the Target Devices from VAZQUEZ on May 29,
2019, when he was arrested at the Otay Mesa, California, Port of Entry (“POE”) for drug
smuggling, in violation of 21 U.S.C. §§ 952 and 960. Specifically, VAZQUEZ was found
in possession of approximately 43.12 kilograms of methamphetamine. The Target Devices
are currently in the possession of the Department of Homeland Security and are presently
stored at 949 Customhouse Plaza, San Diego, California 92154.

3. Based on the information below, there is probable cause to believe that a
search of the Target Devices will produce evidence of the aforementioned crimes, as more

particularly described in Attachment B.

 

 
Oo CO “sO Uw HBP W BR

NM bh NV NH WYN WV NH Ke eS eS eS eS eS eS OO eS OS le
BAYRRROBOB ® SF Genriaeartanazs

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.3 Page 3 of 16

4. Because this affidavit is being submitted for the limited purpose of
establishing probable cause to obtain a search warrant, it does not contain all of the
toformation known to investigators about this investigation. It contains only those facts
believed to be necessary to establish probable cause. In addition, information contained in
this affidavit is based upon reviews of official reports and records, conversations with other
investigators experienced in the area of drug investigations, and my personal observations
and knowledge. When the contents of documents or statements of others are reported
herein, they are reported in substance and in part unless otherwise indicated. Dates and
times are approximate.

TRAINING AND EXPERIENCE

5. lama Special Agent with the United States Department of Homeland Security
(“DHS”), United States Immigration and Customs Enforcement (“ICE”), Homeland
Security Investigations (“HSI’}. I am cross-designated and have the authority to conduct
Title 21 investigations and enforcement activities. [ have been involved with investigations
for Title 21 offenses and am familiar with the Interagency Cooperation Agreement between
U.S. Drug Enforcement Administration and ICE. Furthermore, I am an investigative or
law enforcement officer within the meaning of Title 18, United States Code, Section
2510(7); that 1s, an officer of the United States, who is empowered by law to conduct
investigations of and to make arrests for offenses enumerated in Title 18, United States
Code, Section 2516.

6. I have held my current position with HSI since August of 2016. I was
employed as a Customs and Border Protection (“CBP”) Officer from March of 2012 to
August of 2016 prior to entering on-duty as an HSI Special Agent. I obtained a Bachelor
of Arts, with honors, in Political Science from the California State University, Dominguez
Hills in Carson, California.

7. I am a graduate of the Federal Law Enforcement Training Center (“FLETC”)
Criminal Investigator Tramimg Program (“CITP”) and the Homeland Security

Investigations Special Agent Training (“HSISAT’’) course. During these courses, I was

Affidavit in Support of Search Warrant 2

 
eo S&S Ss DH A SP W He

BO BO BD ORD ORDO i eee

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.4 Page 4 of 16

trained in various types of criminal investigations, to include investigations involving the
illegal trafficking of narcotics, currency, firearms and contraband.

8. My training and experience in narcotics enforcement has included narcotics
interdiction, the identification of different types of narcotics, and the investigation of
persons in possession of narcotics for purposes of sales and transportation. In addition, I
speak regularly with narcotics investigators at the federal, state and local level regarding
the manner in which sellers of narcotics store, transport and sell narcotics.

9. I have participated in many aspects of criminal investigations including the
issuance of subpoenas, reviewing evidence, conducting physical and electronic
surveillance, working with informants, and the execution of search and arrest warrants.

10. During my tenure, I have participated in numerous investigations involving
narcotic and human trafficking and have performed various investigative tasks involving
the following:

a. Functioning as a case agent which entails the supervision and case
development of specific aspects surrounding the trafficking of narcotics and
humans;

b. Functioning as a surveillance agent and thereby observing and recording
movements and methods of those involved in the trafficking of narcotics
and humans;

c. Interviewing of material witnesses, principals, load drivers, north side
coordinators and other persons involved in the trafficking of narcotics,
humans and the distribution of monies and assets derived from such illegal
activities; and

d. Participating in investigations involving the purchase of controlled
substances, the execution of search warrants, surveillance in connection

with narcotic investigations, and the interviews of confidential sources;

Affidavit in Support of Search Warrant 3

 

 

 

 
Oo Co “SS DO A SP WY NR

Bo BD BO OOOO ee et
RPeRRaAR EB FF SF Caerniananktrtapesrts

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.5 Page 5 of 16

e. Supervising, as a case agent/co-case agent, specific investigations involving
trafficking of humans, narcotics, weapons and the laundering of monetary
mstruments.

11. Asa law enforcement officer, I have participated in approximately 100 arrests
for narcotics-related and money laundering-related offenses. I have participated in over 20
investigations that involved various investigative techniques, such as undercover
operations, the use of confidential informants, the purchase of controlled substances, the
execution of search warrants, surveillance in connection with narcotics investigations, or
interviews of confidential sources. Through training and participation in these
investigations, I have gained valuable insight into the typical makeup and operation of gangs
and drug trafficking organizations and the various methods these organizations use to carry
out their violent crime and narcotics trafficking activities.

12. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics and human trafficking
investigations, I am also aware that:

a. Drug traffickers will use digital devices like cellular telephones because they
are mobile, and they have instant access to telephone calls, text, web, email,
and voice messages;

b. Drug traffickers will use digital devices like cellular telephones because they
are able to actively monitor the progress of their illegal cargo while the
conveyance is in transit;

c. Drug traffickers and their accomplices will use digital devices like cellular
telephones because they can easily arrange and/or determine what time their
illegal cargo will arrive at predetermined locations;

d. Drug traffickers will use digital devices like cellular telephones to direct
drivers to synchronize an exact drop off and/or pick up time of their illegal

cargo;

Affidavit in Support of Search Warrant 4

 

 
Oo Oo SS OHO WA & YW Be

Me bo Bo BRO ND RD OND BRD ROO Ome

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.6 Page 6 of 16

e. Drug traffickers will use digital devices like cellular telephones to notify or
warn their accomplices of law enforcement activity to include the presence
and posture of marked and unmarked units, as well as the operational status
of checkpoints and border crossings;

f. The use of digital devices like cellular telephones by traffickers tends to
generate evidence that is stored on the digital devices, including, but not
limited to emails, text messages, photographs, audio files, call logs, address
book entries, IP addresses, social network data, and location data; and

g. Individuals involved in the illegal possession and acquisition of drug
trafficking often utilize digital devices like cellular telephones with
photograph and video capabilities to take and send photographs and videos of
other members of criminal organizations, drugs, criminal proceeds, and assets
purchased with criminal proceeds.

13. Based upon my trainmg and experience as a Special Agent, and consultations
with law enforcement officers experienced im narcotics trafficking investigations, and all
the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can
and often do contain electronic records, phone logs and contacts, voice and text
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data. This
information can be stored within disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular/mobile telephone.
Specifically, I know based upon my training, education, and experience investigating these
conspiracies that searches of cellular/mobile telephones yields evidence:

a. tending to indicate efforts to import methamphetamine or some other federally
controlled substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services-such

as email addresses, IP addresses, and phone numbers-used to facilitate the

Affidavit in Support of Search Warrant

 

 

 

 
Oo CO ~T DN th Se WH Ne

BR 8B Bw BRO BD ORD ORD OR OB eee
oOo ~~ OH w S&S WH NM KFS CT CO PB AD HOH SP WHS NH KS &

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelID.7 Page 7 of 16

importation of methamphetamine or some other federally controlled
substances from Mexico into the United States;

c. tending to identify co-conspirators, criminal associates, or others involved in
importation of methamphetamine or some other federally controlled
substances from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the importation
of methamphetamine or some other federally controlled substances from
Mexico into the United States, such as stash houses, load houses, or delivery
points;

e. tending to identify the user of, or persons with control over or access to, the
Target Devices; and/or

f. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data involved in the
activities described above.

14. Subscriber Identity Module (“SIM”) Cards, also known as subscriber identity
modules, are smart cards that store data for cellular telephone subscribers. Such data
includes user identity, location and phone number, network authorization data, personal
security keys, contact lists and stored text messages. Much of the evidence generated by a
smugegler’s use of a cellular telephone would likely be stored on any SIM Card that has been
utilized in connection with that telephone.

15. Furthermore, based on my training and experience, and conversations with
other law enforcement officers who investigate drug smuggling and trafficking, I know that
drug conspiracies often require detailed and intricate planning to successfully evade
detection. Consequently, drug conspiracies often involve planning and coordination for
several months—this planning often occurs through mobile telephones. Additionally, based
on my training and experience, and conversations with other law enforcement officers who
investigate drug smuggling and trafficking, I know that coconspirators are often unaware

when a fellow coconspirator has been arrested and will attempt to communicate with that

Affidavit in Support of Search Warrant 6

 
Oo co ~T DA vA FP WO NHN

BO NO BD OBO ORD OD a i a i

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.8 Page 8 of 16

coconspirator via mobile telephone after his or her arrest to determine the whereabouts of
drugs that are being transported.
FACTS IN SUPPORT OF PROBABLE CAUSE

16. According to the report of CBP Officer S. Mejia, at about 12:44 a.m. on May
29, 2019, Officer Mejia was assigned to primary vehicle inspection lane 5 at the Otay Mesa
POE. At that time, VAZQUEZ drove a gold 2002 Ford F-150 truck, with California license
plate DP 151NK (the “Ford F-150”), into the primary-inspection lane and presented his
permanent residence card. He also told Officer Mejia that he did not have anything to
declare. Per Officer Mejia’s report, at this time, CBP Officer Murray conducted an
inspection of the Ford F-150 with his K-9 Unit, and the K-9 Unit alerted. Officer Murray
informed Officer Mejia of the K-9 Alert, and Officer Mejia again asked VAZQUEZ if he
had anything to declare. VAZQUEZ again said he did not. At that point, Officer Mejia asked
VAZQUEZ to step out of the Ford F-150. Officer Mejia placed VAZQUEZ in handcuffs
and handed him over to another officer, who escorted VAZQUEZ to the security office.
Officer Mejia referred to Ford F-150 to the secondary area for further inspection.

17. According to the report of CBP Officer Murray, at about 12:44 a.m. on May
29, his K-9 Unit alerted on the rear undercarriage area of the Ford F-150. After the K-9 Unit
alerted, Officer Murray used his screwdriver to tap on the spare tire that was mounted to the
undercarriage, and found that it was unusually solid. Officer Murray informed Officer
Mejia, and advised Officer Mejia to place VAZQUEZ in handcuffs.

18. According to the report of CBP Officer S$. Richardson, Officer Richardson was
asked to screen the Ford F-150 in the “Z-Portal” X-Ray machine. (I am aware that the 7-
Portal machine is located in the secondary-inspection area at the Otay Mesa POE.) Officer
Richardson screened the Ford F-150 and saw anomalies in the spare tire and in the rear wall
of the cab.

19. According to the report of CBP Officer Dela Cruz, Officer Dela Cruz was
assigned to the inspection of the Ford F-150. At about 1:15 a.m., Officer Dela Cruz removed
a package from the rear seat of the Ford F-150 (7e., from the seats positioned against the

Affidavit in Support of Search Warrant 7

 

 
Oo Oo WY A vA BR WwW He

Me BS BM BR BO BD ORD ODOR se
co sa DB UA B&B WY NK OD CO wo HD HD ww SBP WH BP KS

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelID.9 Page 9 of 16

rear wall of the cab). Officer Dela Cruz probed the package and found that it contained a
crystalline substance; initial testing on the substance confirmed the presence of
methamphetamine. At about 1:25 a.m., Officer Dela Cruz placed VAZQUEZ under arrest
for a violation of 21 U.S.C. §§ 952 and 960.

20. Following the arrest, Officer Dela Cruz continued his search of the Ford F-
150, and found eighty-eight packages. Officer Dela Cruz found twenty-one packages in the
rear seats, eight packages in the rear driver-side door, ten packages in the rear passenger-
side door, and forty-nine packages were in the spare tire. The drugs, F-150, Target Devices,
and other items were seized. (The CBP Officers’ reports do not indicate whether the Target
Devices were seized directly from VAZQUEZ or from the Ford F-150; however, in my
training and experience, I know that when a person is taken to the security office and their
car searched, CBP will gather all the personal effects from the person and secure them; if
the person 1s arrested, those items are seized.)

21. Iwas notified of VAZQUEZ’s arrest and responded to the Otay Mesa POE.
Upon my arrival, I made contact with VAZQUEZ and was provided with the personal
effects seized from VAZQUEZ. Included among those personal effects were the Target
Devices.

22. At about 4:00 a.m., I read VAZQUEZ his Miranda rights, which he waived.
In summary, VAZQUEZ made the following statement. VAZQUEZ said that he works as
a mechanic, and that he enters the United States from Mexico on a daily basis. At about
1:00 p.m. on May 28, he had taken the Ford F-150 to a stereo-repair shop in Tijuana to have
the stereo repaired; the employees had replaced the stereo and removed an amplifier.
VAZQUEZ was informed that the repairs were complete between 8:00 p.m. and 9:00 p.m.
The repair shop did not call VAZQUEZ to let him know the repairs were complete; rather,
the shop called his neighbor. VAZQUEZ also denied knowledge of the drugs.

23. Before the interview, I had also looked through the Ford F-150 and found a
notebook with handwritten notes. This notebook contained names, phone numbers, and

addresses, along with measurements in grams and ounces. Based on my training and

Affidavit in Support of Search Warrant 8

 

 
Oo 00 SION Or OB OU Oe

NM Rw KO Bw KD BRD RD ORD mm mm meee
SUeURAaR BB FF PRA RAEanRAS

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.10 Page 10 of 16

experience investigating drug-trafficking cases, [ recognized this notebook as a ledger for
drug sales (or a “pay/owe” ledger). I asked VAZQUEZ about the notebook, and he denied
being involved in drug trafficking.

24. Given the facts surrounding the arrest of VAZQUEZ, and based upon my
experience and training, as well as consultation with other law enforcement officers
experienced in drug smuggling investigations, I submit that there is probable cause to
believe that information relevant to the smuggling activity of VAZQUEZ will be found in
the Target Devices. Such evidence, which could be in the form of communications, records,
data (including but not limited to emails, text messages, other social messaging
applications), photographs, audio files, videos, or location data:

a. tending to indicate efforts to import methamphetamine or some other federally
controlled substance from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—such
as email addresses, IP addresses, and phone numbers—used to facilitate the
importation of methamphetamine or some other federally controlled
substance from Mexico into the United States;

c. tending to identify co-conspirators, criminal associates, or others involved in
importation of methamphetamine or some other federally controlled
substance from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine or some other federally controlled
substance from Mexico into the United States;

e. tending to identify the movement of proceeds associated with the trafficking
of methamphetamine or some other federally controlled substance that was
unported from Mexico into the United States;

f. tending to identify the user of, or persons with control over or access to, the
Target Devices; and/or

g. tending to place m context, identify the creator or recipient of, or establish the

Affidavit in Support of Search Warrant 9

 

 

'
E
|
;
;

 

ope
wo co ~4 DH A BP Ww NH

BOBO me se ee

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.11 Page 11 of 16

time of creation or receipt of communications, records, or data involved in the
activities described above.

25. Accordingly, based upon my experience and training, consultation with other
law enforcement officers experienced in drug trafficking investigations, and all the facts
and opinions set forth in this affidavit, there is probable cause to believe that information
relevant to the drug smuggling and trafficking activities of VAZQUEZ, such as telephone
numbers, made and recetved calls, contact names, electronic mail (e-mail) addresses,
appointment dates, messages, pictures and other digital information are stored in the
memory of the Target Devices. For the reasons set forth above, I request permission to
search the Target Devices for items listed in Attachment B for the time period from March
31, 2019, up to and including May 30, 2019, the day followmg VAZQUEZ’s arrest.

METHODOLOGY

26. It is not possible to determine, merely by knowing a cellular telephone’s or
tablet’s make, model and serial number, the nature and types of services to which the
devices are subscribed and the nature of the data stored on the devices. Cellular devices
today can be simple cellular telephones and text message devices, can include cameras, can
serve as personal digital assistants and have functions such as calendars and full address
books and can be mini-computers allowing for electronic mail services, web services and
rudimentary word processing. An increasing number of cellular service providers now allow
for their subscribers to access their devices—both phones and tablets—over the internet and
remotely destroy all of the data contained on the devices. For that reason, the devices may
only be powered in a secure environment or, if possible, started in “flight mode” which
disables access to the network. Unlike typical computers, many cellular telephones and
tablets do not have hard drives or hard-drive equivalents and store information in volatile
memory within the devices or in memory cards inserted into the devices. Current technology
provides some solutions for acquiring some of the data stored in some cellular telephone
models, and some tablets, using forensic hardware and software. Even if some of the stored

information on the devices may be acquired forensically, not all of the data subject to seizure

Affidavit in Support of Search Warrant 10

 
oOo SS SN OO UH Be ]H NO me

BS B&B BD ORD ORDO i a i i
BPosRRR BB PF SFVPReDWDABREBDHNTS

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.12 Page 12 of 16

may be so acquired. For devices that are not subject to forensic data acquisition or that have
potentially relevant data stored that is not subject to such acquisition, the examiner must
inspect the device manually and record the process and the results using digital
photography. This process is time and labor intensive and may take weeks or longer.

27. Following the issuance of this warrant, I will collect the Target Devices and
subject them to analysis. All forensic analysis of the data contained within the Target
Devices and any associated memory cards will employ search protocols directed
exclusively to the identification and extraction of data within the scope of this warrant.

28. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to these warrants may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel conducting
the identification and extraction of data will complete the analysis within 90 days, absent
further application to this court.

PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE

29. Atthe time of VAZQUEZ’s entry to the United States, investigators conducted
a forensic download of the Target Devices. I have not relied on any information obtained
from that forensic download in this warrant application. Going forward, the Government
will rely only on reviews of the Target Devices authorized by this warrant (and any others
the Government obtains).

CONCLUSION

30. Based on all of the facts and circumstances described above, I believe probable
cause exists to conclude that VAZQUEZ used the Target Devices to facilitate violations of
Title 21, United States Code, Sections 952, 960, and 963.

31. Because the Target Devices were promptly seized following the arrest of
VAZQUEZ at the Otay Mesa POE, there is probable cause to believe that evidence of the
smuggling offense committed by him continues to exist on the Target Devices. As stated
above, I believe that the date range for this search is from March 31, 2019, up to and
including May 30, 2019.

Affidavit in Support of Search Warrant I

 

 

 

 
Oo CO SH ww SF Ww Ne

Rd. bo Bo BD BRD OND ORO Ome

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.13 Page 13 of 16

32. WHEREFORE, I request that the court issue a warrant authorizing HSI Special
Agents and/or other federal and state law enforcement officers specially trained in digital
evidence recovery, to search the Target Devices, as described in Attachments A-1 and A-
2, and seize the items listed in Attachment B, using the methodology described above.

I swear the foregoing is true and corgect\to the best of my knowledge and belief.

   

 

ary A. BANKS
Homeland Security Investigations Special Agent
Department of Homeland Security

Subscribed,and sworn to before me on
this b ay of September, 2019.

 

Chief United States Magistrate Judge

Affidavit in Support of Search Warrant 12

 

 

 

 
oO CO ~s N A Se WY Be

NM BN Bw RO BDO BD BRD ORD ORD mw mm eee
co “) ON tk FH UUNUlUhrE S| hlUDOOlUlUlUCUNCO lOO Oa eT lel

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.14 Page 14 of 16

Attachment A-1
Item to be Searched
The item to be searched is as follows:

Blue Samsung Cellular Phone
Serial No. RS8M300HYS5E
IMEI 1355865/10/229562/0
(“Target Device 1”)

Target Device I is currently in the possession of the Department of Homeland

Security and is presently stored at 949 Customhouse Plaza, San Diego, CA 92154.

Affidavit in Support of Search Warrant

 

 

 

 
Oo CO “4 HB A fH WH NB =

BO BRO BD RD ORD ORO a a a
PHeRSoBRPRP BS FSFeunranaktansyas

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.15 Page 15 of 16

Attachment B
Items to be Seized

Authorization to search the Target Devices includes the search of disks, memory
cards, deleted data, remnant data, slack space, and temporary or permanent files contained
on or in the cellular/mobile telephones for evidence described below. The seizure and
search of the cellular/mobile telephones shall follow the search methodology described in
the affidavit submitted in support of the warrant.

The evidence to be seized from the Target Devices will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data, from March 31,
2019 up to and including May 30, 2019:

a. tending to indicate efforts to import methamphetamine, or some other federally

controlled substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—such as
email addresses, IP addresses, and phone numbers—used to facilitate the
importation of methamphetamine or some other federally controlled substances
from Mexico into the United States:

c. tending to identify co-conspirators, criminal associates, or others involved in
importation of methamphetamine or some other federally controlled substances
from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the importation
of methamphetamine or some other federally controlled substances from Mexico
into the United States, such as stash houses, load houses, or delivery points;

e. tending to identify the user of, or persons with control over or access to, the
Target Devices; and/or

a. tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved

in the activities described above,

 

 

 
Oo co “SO DH tT BSB BH BR eR

NM Nm Bw BR ND RD OND ORD OR a a
Co ~~] Dm co BB WH YP K SCS CO MH TD KH A Se WY VY SH SF

 

 

Case 3:19-mj-03823-BLM Document1 Filed 09/06/19 PagelD.16 Page 16 of 16

which are evidence of violations of Title 21, United States Code, Sections 952, 960, and 963,

Affidavit in Support of Search Warrant 2

 

 

 
